Citation Nr: 1048147	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-07 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound injury 
to the left shoulder, Muscle Group V, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for a gunshot 
wound injury to the cutaneous nerve, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to November 1998 
and from December 2002 to February 2004.  The Veteran also had 
over four years of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 and February 2009 rating decisions by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  While the Veteran requested 
a videoconference hearing in connection with his appeal, he 
thereafter failed to show for his scheduled hearing without good 
cause.  Therefore, his hearing request is deemed withdrawn and 
adjudication of the current appeal may go forward without 
scheduling him for another hearing.  

The record on appeal also shows that, while the Veteran appealed 
the rating assigned for his newly service connected posttraumatic 
stress disorder (PTSD) in the May 2008 rating decision, in 
November 2009, prior to it being certified to the Board, he 
withdrew his appeal.  Therefore, this issue is deemed withdrawn 
and the only issues on appeal are as stated on the cover page of 
this decision.  See 38 C.F.R. § 20.204(b) (2010) (a substantive 
appeal may be withdrawn at any time before the Board promulgates 
a decision).  

The record reveals that the Veteran raised claims for 
earlier effective dates for the grant of service 
connection for PTSD, the gunshot wound injury to the left 
shoulder, Muscle Group V, and the gunshot wound injury to 
the cutaneous nerve.  The record also shows that he raised 
claims of clear and unmistakable error in the May 2008 and 
February 2009 rating decisions that only rated his gunshot 
wound injuries to the left shoulder, Muscle Group V, and 
to the cutaneous nerve as 10 percent disabling.  Lastly, 
the record shows that the Veteran raised a claim of 
service connection for a left elbow disability due to his 
gunshot wound.  These claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In the present case, the appellant in May 2010 notified the Board 
that he wished to withdraw his appeal as to his claims for higher 
ratings for gunshot wound injuries to the left shoulder, Muscle 
Group V, and to the cutaneous nerve.  Therefore, because the 
Veteran has withdrawn his appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


